COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Annunziata and Senior Judge Hodges
Argued at Norfolk, Virginia


STEVEN L. ROMINE
                                              OPINION BY
v.        Record No.   1356-95-1      JUDGE ROSEMARIE ANNUNZIATA
                                            JULY 30, 1996
KAREN A. ROMINE


      FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                   A. Bonwill Shockley, Judge

          Morris H. Fine (Fine, Fine, Legum & Fine, on
          brief), for appellant.

          Debra C. Albiston (Cynthia E. Cordle; Kaufman &
          Canoles, on brief), for appellee.



     Appellant, Steven L. Romine ("husband"), appeals a decree of

the Circuit Court of the City of Virginia Beach ("circuit court")

affirming, inter alia, the jurisdiction of the Juvenile and

Domestic Relations District Court of the City of Virginia Beach

("J&DR court") to reinstate an order of spousal support in favor

of appellee, Karen A. Romine ("wife"), which the circuit court

initially entered and subsequently abated.   We find that the J&DR

court lacked jurisdiction to reinstate the support order and,

therefore, reverse.

                                I.

     Husband and wife were divorced by decree entered in the

circuit court on September 3, 1991.   The decree awarded spousal

support to wife in the amount of $900 per month.   The decree also

transferred to the J&DR court all matters pertaining to the
enforcement, modification, or revision of the support award.

     On March 11, 1994, husband filed a petition in the circuit

court to reduce the support award on the ground that he was then

unemployed.   On March 18, 1994, the parties agreed to abate

support payments beginning in April 1994.   The agreement was

incorporated into a decree of the circuit court entered November

14, 1994.   The November decree ordered husband to advise counsel

of his return to employment and allowed wife to petition for

reinstatement of support.   The November decree did not again

transfer the matter to the J&DR court.
     On December 7, 1994, wife petitioned the J&DR court to

reinstate spousal support on the ground that husband had gained

employment in June 1994.    On March 16, 1995, the J&DR court

reinstated support in the amount of $900 per month effective June

1, 1994.

     Husband noted his appeal, and the J&DR court set a $5,000

bond with surety, which husband failed to post.   Husband

petitioned the circuit court to permit his appeal without posting

the bond.   However, the circuit court entered a decree, denying

husband's motion on the ground that it did not have jurisdiction

and that the J&DR court had jurisdiction to require the bond.

Implicit in the circuit court's ruling is a finding that the J&DR

court had jurisdiction to reinstate the support order.

     On appeal, husband contends, inter alia, that the circuit

court's exercise of jurisdiction in entering the decree abating



                                - 2 -
the support order divested the J&DR court of jurisdiction to act

further.     We agree. 1

                                  II.

     Code § 20-79(c) grants authority to a circuit court to

transfer to a J&DR court "matters pertaining to support and

maintenance for the spouse" after the entry of a decree of

divorce. 2   A circuit court's transfer of such matters to a J&DR
     1
      Because we reverse on the jurisdictional issue, we decline
to address appellant's additional assignments of error.
     2
      Code § 20-79(c) provides, as follows:

                  In any suit for divorce or suit for
             maintenance and support, the court may after
             a hearing, pendente lite, or in any decree of
             divorce a mensa et thoro, decree of divorce a
             vinculo matrimonii, final decree for
             maintenance and support, or subsequent decree
             in such suit, transfer to the juvenile and
             domestic relations district court the
             enforcement of its orders pertaining to
             support and maintenance for the spouse,
             maintenance, support, care and custody of the
             child or children. After the entry of a
             decree of divorce a vinculo matrimonii the
             court may transfer to the juvenile and
             domestic relations district court any other
             matters pertaining to support and maintenance
             for the spouse, maintenance, support, care
             and custody of the child or children on
             motion by either party, and may so transfer
             such matters before the entry of such decree
             on motion joined in by both parties. In the
             transfer of any matters referred to herein,
             the court may, upon the motion of any party,
             or on its own motion, and for good cause
             shown, transfer any matters covered by said
             decree or decrees to any juvenile and
             domestic relations district court within the
             Commonwealth that constitutes a more
             appropriate forum. An appeal of an order by
             such juvenile and domestic relations district
             court which is to enforce or modify the


                                 - 3 -
court creates concurrent jurisdiction in each court.     Crabtree v.

Crabtree, 17 Va. App. 81, 86, 435 S.E.2d 883, 887 (1993).     The

circuit court retains its continuing jurisdiction to modify

custody and support matters pursuant to Code §§ 20-108, -109.

See id.

     However, although a circuit court retains continuing

jurisdiction following a transfer pursuant to Code § 20-79(c), it

does not follow that a J&DR court similarly retains jurisdiction

pursuant to such a transfer once the circuit court again

exercises its jurisdiction in the case.   Indeed, for the

following reasons, we hold that it does not.
     First, the statute does not extend continuing jurisdiction

over matters of custody and support to J&DR courts.     Cf. Code

§§ 20-108, -109; Crabtree, 17 Va. App. at 86, 435 S.E.2d 887

(discussing statutory authority providing for continuing

jurisdiction in the circuit court).   Rather, the statutory scheme

provides the circuit courts such jurisdiction and the authority

to transfer to the J&DR courts jurisdiction over limited matters.

The J&DR court's jurisdiction exists only as a result of action

taken by a circuit court.

     Second, the cessation of a J&DR court's concurrent

jurisdiction upon a circuit court's exercise of its continuing

jurisdiction is consistent with the statutory scheme.     See Code

(..continued)
          decree in the divorce suit shall be as
          provided in § 16.1-296.



                              - 4 -
§ 20-79(a); 3 Code §§ 16.1-241, -244; 4 Rochelle v. Rochelle, 225
     3
      Code § 20-79(a) provides, as follows:

               In any case where an order has been
          entered under the provisions of this chapter,
          directing either party to pay any sum or sums
          of money for the support of his or her
          spouse, or concerning the care, custody or
          maintenance of any child, or children, the
          jurisdiction of the court which entered such
          order shall cease and its orders become
          inoperative upon the entry of a decree by the
          court or the judge thereof in vacation in a
          suit for divorce instituted in any circuit
          court in this Commonwealth having
          jurisdiction thereof, in which decree
          provision is made for support and maintenance
          for the spouse or concerning the care,
          custody or maintenance of a child or
          children, or concerning any matter provided
          in a decree in the divorce proceedings in
          accordance with the provisions of § 20-103.
     4
      Code § 16.1-241 provides, in part, as follows:

               The judges of the juvenile and domestic
          relations district court elected or appointed
          under this law shall be conservators of the
          peace within the corporate limits of the
          cities and the boundaries of the counties for
          which they are respectively chosen and within
          one mile beyond the limits of such cities and
          counties. Except as hereinafter provided,
          each juvenile and domestic relations district
          court shall have, within the limits of the
          territory for which it is created, exclusive
          original jurisdiction, and within one mile
          beyond the limits of said city or county,
          concurrent jurisdiction with the juvenile
          court or courts of the adjoining city or
          county over all cases, matters and
          proceedings involving:

                 *    *     *    *      *   *    *

               L. Any person who seeks spousal support
          after having separated from his spouse. A
          decision under this subdivision shall not be
          res judicata in any subsequent action for


                                - 5 -
(..continued)
          spousal support in a circuit court. A
          circuit court shall have concurrent original
          jurisdiction in all causes of action under
          this subdivision.

     Code § 16.1-244(A) provides, in part, as follows:

               Nothing contained in this law shall
          deprive any other court of the concurrent
          jurisdiction to determine the custody of
          children upon a writ of habeas corpus under
          the law, or to determine the custody,
          guardianship, visitation or support of
          children when such custody, guardianship,
          visitation or support is incidental to the
          determination of causes pending in such
          courts, nor deprive a circuit court of
          jurisdiction to determine spousal support in
          a suit for separate maintenance. However,
          when a suit for divorce has been filed in a
          circuit court, in which the custody,
          guardianship, visitation or support of
          children of the parties or spousal support is
          raised by the pleadings and a hearing is set
          by the circuit court on any such issue for a
          date certain to be heard within twenty-one
          days of the filing, the juvenile and domestic
          relations district courts shall be divested
          of the right to enter any further decrees or
          orders; such matters shall be determined by
          the circuit court unless both parties agreed
          to a referral to the juvenile court. Upon a
          showing of need to continue any preliminary
          protective order issued by the juvenile and
          domestic relations district court, the
          circuit court shall grant a hearing to the
          parties as a preferential matter on the court
          docket. Nothing in this section shall
          deprive a circuit court of the authority to
          refer any such case to a commissioner for a
          hearing or shall deprive the juvenile and
          domestic relations district courts of the
          jurisdiction to enforce its valid orders
          prior to the entry of a conflicting order of
          any circuit court for any period during which
          the order was in effect or to temporarily
          place a child in the custody of any person
          when that child has been adjudicated abused,
          neglected, in need of services or delinquent
          subsequent to the order of any circuit court.


                              - 6 -
Va. 387, 391-92, 302 S.E.2d 59, 62 (1983); Martin v. Bales, 7 Va.

App. 141, 145, 371 S.E.2d 823, 825-26 (1988).     As these

provisions demonstrate, the jurisdiction that a J&DR court shares

concurrently with a circuit court terminates, as a matter of law,

upon the circuit court's assumption of jurisdiction.     There is no

authority supporting the proposition that a J&DR court's

jurisdiction does not similarly terminate when its jurisdiction

is obtained pursuant to Code § 20-79(c).
     Third, a circuit court's assumption of jurisdiction after

transfer to a J&DR court conclusively determines that the matter

will be litigated in a court of record.     It follows that the

circuit court intends to preclude the J&DR court from acting on

that issue.   See Crabtree, 17 Va. App. at 87, 435 S.E.2d at 887.

     Finally, the cessation of a J&DR court's jurisdiction under

such circumstances is consistent with the policy considerations

underlying the relevant statutes.      See id. at 86-87, 435 S.E.2d

at 887.   These considerations include the legislative intent that

the circuit courts retain full jurisdictional power as provided

by statute, notwithstanding the concurrent jurisdiction of the

J&DR court.   See id. at 86, 435 S.E.2d at 887.    To effectively

implement that legislative intent, the circuit court's

jurisdiction must, of necessity, encompass the power not only to

reinstate a case earlier transferred to a J&DR court and

adjudicate all relevant issues, see id. at 87, 435 S.E.2d at 887,

but also the power to decide which court is the more appropriate



                               - 7 -
forum for any necessary review, modification, and enforcement of

its orders resolving the new issues.      Any divestment of a circuit

court's jurisdictional power to address and decide matters

properly before it must emanate not from the parties or the J&DR

court, but by act of the circuit court pursuant to Code

§ 20-79(c), with specific reference to the matters to be

transferred.      To invest in a J&DR court the power to review,

modify, or enforce orders of a circuit court in the absence of

such a mandate would undermine the structure and authority of

judicial process.
     Accordingly, we hold that a circuit court's assumption of

jurisdiction over a support matter subsequent to its transfer

pursuant to Code § 20-79(c) divests a J&DR court of

jurisdiction. 5    Thus, the J&DR court in this case had no

jurisdiction to reinstate the support order which the circuit

court had previously abated.

     For the foregoing reasons, the decree of the circuit court

is reversed and the order of the J&DR court vacated.
                                                Reversed and vacated.




     5
      A circuit court may, of course, retransfer the case
pursuant to Code § 20-79(c).




                                  - 8 -